Opinion issued November 4, 2014




                                   In The

                            Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                           NO. 01-11-00352-CR
                         ———————————
                   CURTIS LEE JOHNSON, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee



                 On Appeal from the 208th District Court
                         Harris County, Texas
                     Trial Court Case No. 1178448



                       MEMORANDUM OPINION

     Appellant, Curtis Lee Johnson, appeals from his conviction for aggravated

robbery with a deadly weapon. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West

2011).   Appellant entered an open plea of guilty to the judge with no
recommendation as to punishment. The judge sentenced appellant to 15 years’

confinement. The trial court certified appellant’s right to appeal. Appellant filed a

timely notice of appeal.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw, along with an Anders brief stating that the record presents no reversible

error and therefore the appeal is without merit and is frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812−13 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has also informed us that he delivered a copy of the brief to

appellant and informed him of his right to examine the appellate record and to file

a response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has not filed a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that (1) no reversible error exists in the record, (2) there are no arguable

                                         2
grounds for review, and (3) therefore the appeal is frivolous. See Anders, 386 U.S.

at 744, 87      S. Ct. at      1400 (emphasizing that          reviewing court―not

counsel―determines, after full examination of proceedings, whether appeal is

wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826−27 (Tex. Crim. App. 2005) (same);

Mitchell, 193 S.W.3d at 155 (same). Appellant may challenge our holding that

there are no arguable grounds for appeal by filing a petition for discretionary

review in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Gary M. Polland must immediately send the notice required

by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Court of Criminal
      Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3